IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 MINDY JAYE ZIED-CAMPBELL,                   : No. 87 EM 2019
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 COMMONWEALTH OF PENNSYLVANIA;               :
 PENNSYLVANIA DEPARTMENT OF                  :
 HEALTH & HUMAN SERVICES;                    :
 SECRETARY OF THE PDHS;                      :
 PENNSYLVANIA PDHS BUREAU OF                 :
 HEARINGS & APPEALS; THE DIRECTOR            :
 & EMPLOYEES OF THE PDHS                     :
 BOULEVARD COUNTY ASSISTANCE                 :
 OFFICE,                                     :
                                             :
                     Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of October, 2019, the Petition for Allowance of Appeal,

treated as a Petition for Review, and the Application to Obtain a Reproduced Record are

DENIED.